DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on June 16, 2022.  In virtue of this amendment, claims 1-20 are now pending in the instant application.
Claim Objections
Claims 5, 12 and 20 are objected to because of the following informalities:  
Claim 5, in line 3, “the vicinity” should be changed to --a vicinity--
Claim 12, in line 2, “can be” should be changed to --is--
In page 7, “132. (Canceled)” should be deleted
Claim 20, in lines 2-3, “the vicinity” should be changed to --a vicinity--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9, 11-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kornitz et al. (US 2014/0197735) in view of Yasutake (US 2020/0271308).
With respect to claim 1, Kornitz discloses in figure 1 a luminaire (10, e.g., an LED fixture) comprising and a light-emitting module (18, 32, e.g., formed as an LED module) including at least one light-emitting element (18, e.g., LED array), a negative characteristic thermistor (48, e.g., NTC thermistor), and a positive characteristic thermistor (46, e.g., PTC thermistor), and a board (16, e.g., PCB), the light-emitting element, the negative characteristic thermistor, and the positive characteristic thermistor being connected in series (figure 1 shows a serial connection feature thereof), the light-emitting element, the negative characteristic thermistor, and the positive characteristic thermistor being provided on the board (figure 3 shows the LEDs and the thermistors formed on the PCB 16), and being thermally connected through the board (see figures 1 and 3).

    PNG
    media_image1.png
    630
    1024
    media_image1.png
    Greyscale

Kornitz does not explicitly disclose that the LED module applied or used for a vehicle having a socket, wherein the LED module is provided on one end side of the socket.
Yasutake discloses in figures 1-5 a vehicle luminaire (paragraph 0042, e.g., a vehicle) comprising a socket (7, e.g., a socket), a LED module (2, 53, e.g., formed as a LED module thereof) comprising thermistors (53) and LED chips (2) and a printed circuit board (11), wherein the LED module is provided on one end side of the socket (see figures 3-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the luminaire of Kornitz with a socket for a vehicle as taught by Yasutake for the purpose of preventing an overheat of the LED module and improving a long life of the LED lamp thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
With respect to claim 2, the combination of Kornitz and Yasutake disclose that wherein the light-emitting module further includes a resistor (50, e.g., resistor), and the resistor, the light-emitting element, the negative characteristic thermistor, and the positive characteristic thermistor are connected in series (see figure 1 of Kornitz).
With respect to claim 4, the combination of Kornitz and Yasutake disclose that wherein the board further includes a wiring pattern (121-127, e.g. a wiring patterns), and the light-emitting element, the negative characteristic thermistor, and the positive characteristic thermistor are further thermally connected through at least any one of the board and the wiring pattern (figure 5 of Yasutake shows the thermistors 53 and the LEDs 2 being connected through the wiring patterns 121-127 formed on the PCB 11 thereof).
With respect to claim 5, the combination of Kornitz and Yasutake disclose that wherein the negative characteristic thermistor and the positive characteristic thermistor are provided in the vicinity of the light-emitting element (figure 3 of Kornitz shows a vicinity feature thereof).
With respect to claim 7, the combination of Kornitz and Yasutake disclose that wherein a current (Lload) that flows to the light-emitting element is controlled by a combined resistance value (having a combination resistance value of the resistors 50 and resistor 56 thereof) of the negative characteristic thermistor and the positive characteristic thermistor (see figure 1 of Kornitz).
With respect to claim 9, the combination of Kornitz and Yasutake disclose that wherein the current that flows to the light-emitting element increases in correspondence with a decrease in the combined resistance value (figure 1 of Kornitz shows the resistors 50, 56 having a limiting current function to adjust the intensity of the light source 18).
With respect to claim 11, the combination of Kornitz and Yasutake disclose that wherein a temperature of the light-emitting element becomes equal to or lower than a maximum junction temperature due to an increase in the combined resistance value (figure 1 and paragraph 0009 of Kornitz disclose that the temperature of the LEDs 18 being controlled and adjusted by the thermistors 46-48, the resistors 50-56, the sink 20 and the fan 24 thereof).
With respect to claim 12, the combination of Kornitz and Yasutake disclose that wherein a resistance value of the resistor can be adjusted (paragraph 0020 of Kornitz, e.g., the resistance value of the thermal control circuit 32 being adjusted thereof).
With respect to claim 13, the combination of Kornitz and Yasutake disclose that wherein adjustment of the resistance value is carried out on the basis of a combined resistance value of the negative characteristic thermistor and the positive characteristic thermistor at ordinary temperature (figure 1 of Kornitz shows the resistance value being adjusted by the thermal control circuit 32).
With respect to claim 16, the combination of Kornitz and Yasutake disclose that wherein the socket contains a highly heat conductive resin (35, e.g., a heat resin).
With respect to claim 17, the combination of Kornitz and Yasutake disclose in figure 3 of Kornitz that further comprising a heat transfer part (72, e.g., formed as a heat transfer part between the light source 2 and the heat sink 75).
Claims 3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kornitz et al. (US 2014/0197735) in view of Yasutake (US 2020/0271308) and further in view of Sato et al. (US 5,198,794).
With respect to claim 3, the combination of Kornitz and Yasutake disclose all claimed limitations, as expressly recited in claim 1, except for specifying that the resistor has film shape and includes a slit.
Sato discloses in figure 2a a resistance body comprising a film shape (13, e.g., a film shape) and includes a slit (14, e.g., a slit).

    PNG
    media_image2.png
    434
    715
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the luminaire of the combination of Kornitz and Yasutake with a resistance film shape including a slit thereof as taught by Sato for the purpose of adjusting a resistance value of the resistor thereof since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Sato (see column 1 in lines 45-62).
With respect to claim 14, the combination of Kornitz, Yasutake and Sato disclose that  wherein the resistor has a film shape, and is partially cut out (figure 2a of Sato shows the film shape and the cut out feature 14 thereof).
With respect to claim 15, the combination of Kornitz, Yasutake and Sato disclose that wherein the resistor contains a ruthenium oxide (see column 1 in lines 45-62 of Sato, e.g., “a thick film like resistance body 13 is formed by printing and baking ruthenium oxide group material”).
Claims 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kornitz et al. (US 2014/0197735) in view of Yasutake (US 2020/0271308) and further in view of Tsuchiya et al. (US 2019/0093850).
With respect to claim 6, the combination of Kornitz and Yasutake disclose all claimed limitations, as expressly recited in claim 1, except for specifying that wherein the positive characteristic has a curie point lower than a maximum junction temperature of the light emitting element.
Tsuchiya discloses in figures 1-2 a vehicle luminaire comprising LEDs (22), a PTC thermistor (27) and a board (21), wherein the positive characteristic has a curie point (paragraph 0061, e.g., “the thermistor 27 exceeds the curie point”) lower than a maximum junction temperature (150 degree C) of the light emitting element (see paragraph 0065).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the luminaire of the combination of Kornitz and Yasutake with a curie point feature as taught by Tsuchiya for the purpose of controlling or adjusting the temperature of the light source thereof since this configuration for the stated purpose would have been deemed obvious as evidenced by the teaching of Tsuchiya (see paragraph 0065).
With respect to claim 8, the combination of Kornitz, Yasutake and Tsuchiya disclose that wherein at a temperature lower than a Curie point of the positive characteristic thermistor, the combined resistance value decreases in correspondence with a decrease in a resistance value of the negative characteristic thermistor (see paragraph 0065 of Tsuchiya).
With respect to claim 10, the combination of Kornitz, Yasutake and Tsuchiya disclose that wherein at a temperature higher than a Curie point of the positive characteristic thermistor, the combined resistance value increases in correspondence with an increase in a resistance value of the positive characteristic thermistor (paragraph 0077 of Tsuchiya, e.g., “the thermistor 27 exceeds the Curie point”).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kornitz et al. (US 2014/0197735) in view of Yasutake (US 2020/0271308) and further in view of Hayashi et al. (US 2012/0007505).
With respect to claim 18, the combination of Kornitz and Yasutake disclose all claimed limitations, as expressly recited in claim 1, except for specifying that a vehicle lighting tool comprising the vehicle luminaire, and a housing to which the vehicle luminaire is mounted.
Hayashi discloses in figure 16 a vehicle lighting tool comprising a vehicle luminaire (1, e.g., light source unit), and a housing (101, e.g., a housing) to which the vehicle luminaire is mounted (see paragraph 0109 and figure 16, e.g., where the light source unit is mounted).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the luminaire of the combination of Kornitz and Yasutake with a housing feature as taught by Hayashi for the purpose of protecting the light source thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
With respect to claim 19, the combination of Kornitz, Yasutake and Hayashi disclose that wherein when the vehicle luminaire is mounted to the housing, a central axis (CX) of the vehicle luminaire becomes approximately horizontal, and at least any one of the negative characteristic thermistor and the positive characteristic thermistor which are provided in the vehicle luminaire is located on an upper side (UpSide) in comparison to the central axis (see figure 16 of Hayashi).

    PNG
    media_image3.png
    766
    755
    media_image3.png
    Greyscale

With respect to claim 20, the combination of Kornitz, Yasutake and Hayashi disclose that wherein the light emitting element provided in the vehicle luminaire is provided in the vicinity of the central axis (see figure 15 of Hayashi shows the vicinity feature thereof).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Ozawa et al. – US 2018/0073714
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 6, 2022